Order filed November 21, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00470-CR
                              NO. 14-13-00471-CR
                              NO. 14-13-00472-CR
                                  ____________

                 RODNEY BRAND CRAWFORD, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                           Harris County, Texas
             Trial Court Cause Nos. 1332181, 1332182 & 1332183

                                   ORDER

      The clerk’s record was filed July 5, 2013. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the presentence investigation report.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before December 12, 2013, containing the presentence investigation
report if the report was admitted into evidence and made a part of the court’s
file.

        If the omitted item is not part of the case file, the district clerk is
directed to file a supplemental clerk’s record containing a certified statement
that the omitted item is not a part of the case file.



                                PER CURIAM